Citation Nr: 1508875	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-27 685	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2005 to December 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board observes that the RO at one point characterized the issue on appeal as one of reopening a previously denied claim for service connection for tinnitus.  The record reflects that the Veteran's initial claim for service connection for tinnitus was received in July 2008.  The RO denied the claim in the January 2009 rating decision.  In March and August 2009, the Veteran submitted statements indicating disagreement with the denial.  See, e.g., VA Form 21-4138, Statement in Support of Claim, dated March 2009 and August 2009.  The Veteran therefore submitted a timely notice of disagreement as to the issue.  See 38 C.F.R. §§ 20.201, 20.302(a) (2014).  The RO issued a statement of the case as to the issue in June 2010.  The Veteran timely submitted a substantive appeal in June 2010.  See 38 C.F.R. §§ 20.202, 20.302(b) (2014).  Accordingly, the Veteran perfected an appeal as to the issue of entitlement to service connection for tinnitus, which was initially denied in the January 2009 rating decision, and the issue on appeal is as stated on the cover page.  See 38 C.F.R. § 20.200 (2014).

In his substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was scheduled for a hearing before a Veterans Law Judge in August 2011, and he was notified of the hearing by a July 2011 letter.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he currently has tinnitus that had its onset during his active service.  Specifically, the Veteran has reported that, while stationed in Iraq, two improvised explosive devices (IEDs) detonated within 20 yards of him, that he began experiencing ringing in the ears after the first of the two IED explosions, and that he has continued to experience ringing in the ears since then.  See VA Form 21-4138, Statement in Support of Claim, received in September 2009.

Concerning evidence of a current disability, VA treatment records dated during the appeal period include complaints of tinnitus.

With respect to an in-service injury or disease, the service treatment records are absent for any treatment for tinnitus during active service.  However, the Veteran has reported that he was exposed to IEDs and other combat-related noise.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in September 2009.  The Veteran's DD Form 214 reflects that he served in Iraq, and that he was awarded a Combat Action Badge and a Driver and Mechanic Badge.  Thus, the Veteran's reports of in-service combat-related noise exposure are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).  Accordingly, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma despite the absence of contemporaneous records of such an injury.

In terms of a relationship between the Veteran's tinnitus and his in-service injury, the Veteran was provided a VA audiological examination in November 2009.  The VA examiner opined that the Veteran's tinnitus is not likely related to noise during military service.  As rationale for the opinion, the examiner explained that the service treatment records are absent for complaint of or treatment for tinnitus; that the Veteran denied tinnitus in two post-deployment health assessments, dated October 2007 and February 2008; and that the Veteran's hearing remained stable during his active service.  

The Board observes that the service treatment records do indeed show that the Veteran denied ringing in the ears in the October 2007 and February 2008 post-deployment health assessments.  However, a review of the record shows that the Veteran has made several statements indicating that he had tinnitus since active service.  For example, in a February 2010 statement, the Veteran reiterated that he first experienced tinnitus after being temporarily deafened by an IED explosion during active service.  The record also contains an October 2009 VA audiology consultation note showing that the Veteran reported tinnitus in connection with in-service noise exposure, and denied any significant post-service occupational or recreational noise exposure.

The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since active service.  In this regard, the Board notes that the Veteran's initial claim for service connection for tinnitus was received in July 2008, approximately five months before the Veteran was discharged from active service.  Therefore, the Veteran's claim itself is competent evidence that he experienced tinnitus during active service.  Given the consistency of the Veteran's reports of tinnitus since active service and the timing of his initial claim for service connection for tinnitus, the Board finds that his statements regarding chronic symptoms of tinnitus since active service are credible.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although the VA examiner provided a negative nexus opinion based on the lack of complaint of or treatment for tinnitus during service and the Veteran's denial of tinnitus on the two post-deployment health assessments, such evidence is contrary to the Veteran's competent and credible statements otherwise documented in the record.  Furthermore, the examiner's opinion does not reflect consideration of the possibility of delayed onset tinnitus or the fact that the Veteran's July 2008 claim itself constitutes competent evidence showing that the Veteran had tinnitus during active service.  Therefore, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service, and will resolve the benefit of the doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for tinnitus is warranted.
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


